DETAILED ACTION
The communication dated 4/28/2022 has been entered and fully considered.
Claims 1-11 are cancelled. Claims 18-29 are new. Claims 12-29 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-29 in the reply filed on 4/28/2022 is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  “sement” should read “segment” in line 2.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “pipe” should read “method” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 16-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, in view of Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI.
Regarding claim 12, CARLSON teaches: A method of manufacturing helically ribbed pipe (CARLSON teaches a method for helically winding a pipe [Abstract]), the method comprising: using an elongate composite plastic strip having a base portion having an upper surface and a lower surface (CARLSON teaches a heat bondable flat ribbon (22) that has an upper and lower surface [Col. 4, lines 48-50; Fig. 1]), a plurality of ribs extending upward from the upper surface of the base portion (CARLSON teaches a plurality of ribs (32) [Fig. 1; Col. 4, lines 50-52]), each rib formed by a reinforcement strip within plastic material, the composite plastic strip having a first side and a second side (CARLSON teaches the ribs (32) have a conductive wire (38) inside them [Col. 4, lines 65-67 – Col. 5, lines 1-2]); helically wrapping the composite plastic strip into a tubular pipe form with the upper surface and the ribs at an exterior of the tubular pipe form and with a first portion of the first side overlapping a first portion of the second side at a helical joint (CARLSON teaches the ribbon (22) is wrapped about the rolls (14) and is advanced helically [Col. 4, lines 57-59]. CARLSON shows the convolutions (32) are helically wound around the ribbon (22) [Fig. 1].) . . . .
CARLSON is silent as to forming a seal and forming it with pressure. In the same field of endeavor, pipes, CARLSON 2 teaches a seam (30) is formed between two sides and goes through a roller (44) to apply pressure to the seam (30) [Col. 3, lines 30-35]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, by having a seam be applied by pressure, as suggested by CARLSON 2, as to improve contact [Col. 3, lines 36-37].
CARLSON and CARLSON 2 are both silent as to an overweld. In the same field of endeavor, overwelds, LASECKI teaches the concept of overwelding, specifically a contact weld may be an overweld, that is, a second weld over a first weld fixing things together [0044] and shown in Figure 10. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON and CARLSON 2, by having an overweld, as suggested by LASECKI, in order to have increased wear resistant [0001]. 
Regarding claim 16, LASECKI further teaches: wherein the plastic overweld is applied so as to bond to each of: an exterior one of the first portions, a part of the plastic seam weld that is external of the overlapping first portions, the second portion of the first side and the second portion of the second side (LASECKI shows the overweld (1045) bonds an exterior of the first (1020) (1005), part of the plastic seam weld (1040) and second portions (1005) [Fig. 10]).
Regarding claim 17, LASEKCI further teaches: wherein the plastic overweld is applied such that a central segment of the plastic overweld has a first thickness and adjacent first and second side segments of the plastic overweld have respective side segment thicknesses (LASECKI shows a central segment of the overweld had a first thickness and the sides have a side thickness [Fig. 8]), wherein each side segment thickness is at least thirty-five percent larger than the first thickness (LASECKI is silent as to the size of the segment thicknesses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the side segments of the overweld since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the side segment to be thirty-five percent in order to have a stronger hold on the seam.). 
Regarding claim 18, CARLSON teaches: A method of manufacturing helically ribbed pipe (CARLSON teaches a method for helically winding a pipe [Abstract]), the method comprising: using an elongate composite plastic strip having a base portion having an upper surface and a lower surface (CARLSON teaches a heat bondable flat ribbon (22) that has an upper and lower surface [Col. 4, lines 48-50; Fig. 1]), a plurality of ribs extending upward from the upper surface of the base portion (CARLSON teaches a plurality of ribs (32) [Fig. 1; Col. 4, lines 50-52]), each rib formed by a reinforcement strip within plastic material, the composite plastic strip having a first side and a second side (CARLSON teaches the ribs (32) have a conductive wire (38) inside them [Col. 4, lines 65-67 – Col. 5, lines 1-2]); helically wrapping the composite plastic strip into a tubular pipe form with the upper surface and the ribs at an exterior of the tubular pipe form and with a first portion of the first side overlapping a first portion of the second side at a helical joint (CARLSON teaches the ribbon (22) is wrapped about the rolls (14) and is advanced helically [Col. 4, lines 57-59]. CARLSON shows the convolutions (32) are helically wound around the ribbon (22) [Fig. 1].) . . . .
CARLSON is silent as to forming a seal and forming it with pressure. In the same field of endeavor, pipes, CARLSON 2 teaches a seam (30) is formed between two sides and goes through a roller (44) to apply pressure to the seam (30) [Col. 3, lines 30-35]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, by having a seam be applied by pressure, as suggested by CARLSON 2, as to improve contact [Col. 3, lines 36-37].
CARLSON and CARLSON 2 are both silent as to an overweld. In the same field of endeavor, overwelds, LASECKI teaches the concept of overwelding, specifically a contact weld may be an overweld, that is, a second weld over a first weld fixing things together [0044] and shown in Figure 10. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON and CARLSON 2, by having an overweld, as suggested by LASECKI, in order to have increased wear resistant [0001]. 
Regarding claim 22, LASECKI further teaches: wherein the plastic overweld is applied so as to bond to each of: an exterior one of the first portions, a part of the plastic seam weld that is external of the overlapping first portions, the second portion of the first side and the second portion of the second side (LASECKI shows the overweld (1045) bonds an exterior of the first (1020) (1005), part of the plastic seam weld (1040) and second portions (1005) [Fig. 10]).
Regarding claim 23, LASEKCI further teaches: wherein the plastic overweld is applied such that a central segment of the plastic overweld has a first thickness and adjacent first and second side segments of the plastic overweld have respective side segment thicknesses (LASECKI shows a central segment of the overweld had a first thickness and the sides have a side thickness [Fig. 8]), wherein each side segment thickness is at least thirty-five percent larger than the first thickness (LASECKI is silent as to the size of the segment thicknesses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the side segments of the overweld since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the side segment to be thirty-five percent in order to have a stronger hold on the seam.). 
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI as applied to claim 12 above, and further in view of Hunt et al. (U.S. 4,733,629), hereinafter HUNT.
Regarding claim 13, CARLSON, CARLSON 2 and LASECKI teach all of the claimed limitations as stated above, including  wherein the overweld extends onto a first region of transition from the base portion to the first one of the ribs and onto a second region of transition from the base portion to the second one of the ribs (LASECKI teaches the concept of overweld [0044] and the overweld extends onto a region from a base portion and onto a second region of transition from a base portion of another side [Fig. 10]), but are silent as to: wherein the overlapping first portions of the first side and second side are between a first one of the ribs that is proximate the first side and a second one of the ribs that is proximate the second side.
In the same field of endeavor, pipes, HUNT teaches the overlapping portions are between a first one of the ribs that is proximate the first side and a second one of the ribs that is proximate the second side [Fig. 2; Col. 7, lines 8-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, CARLSON 2, and LASEKCI, by having the overlapping portions between intermediate ribs, as suggested by HUNT, in order to provide additional rigidity to the tube [Col. 7, lines 10-11].
Regarding claim 14, HUNT further teaches: wherein the first region of transition is defined by a first thickening of plastic of the base portion and the second region of transition is defined by a second thickening of plastic of the base portion (HUNT shows a first thickening of the plastic of the base portion in Figure 2 and a thickening of the second portion (42) [Fig. 2]).
Regarding claim 15, HUNT further teaches: wherein the first thickening defines a first exterior outwardly curved surface segment adjacent the first one of the ribs and the second thickening defines a second exterior outwardly curved surface segment adjacent the second one of the ribs (HUNT shows both thickening regions in the overlapping regions are outwardly curved [Figure 2]).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI as applied to claim 18 above, and further in view of Hunt et al. (U.S. 4,733,629), hereinafter HUNT.
Regarding claim 19, CARLSON, CARLSON 2 and LASECKI teach all of the claimed limitations as stated above, including  wherein the overweld extends onto a first region of transition from the base portion to the first one of the ribs and onto a second region of transition from the base portion to the second one of the ribs (LASECKI teaches the concept of overweld [0044] and the overweld extends onto a region from a base portion and onto a second region of transition from a base portion of another side [Fig. 10]), but are silent as to: wherein the overlapping first portions of the first side and second side are between a first one of the ribs that is proximate the first side and a second one of the ribs that is proximate the second side.
In the same field of endeavor, pipes, HUNT teaches the overlapping portions are between a first one of the ribs that is proximate the first side and a second one of the ribs that is proximate the second side [Fig. 2; Col. 7, lines 8-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, CARLSON 2, and LASEKCI, by having the overlapping portions between intermediate ribs, as suggested by HUNT, in order to provide additional rigidity to the tube [Col. 7, lines 10-11].
Regarding claim 20, HUNT further teaches: wherein the first region of transition is defined by a first thickening of plastic of the base portion and the second region of transition is defined by a second thickening of plastic of the base portion (HUNT shows a first thickening of the plastic of the base portion in Figure 2 and a thickening of the second portion (42) [Fig. 2]).
Regarding claim 21, HUNT further teaches: wherein the first thickening defines a first exterior outwardly curved surface segment adjacent the first one of the ribs and the second thickening defines a second exterior outwardly curved surface segment adjacent the second one of the ribs (HUNT shows both thickening regions in the overlapping regions are outwardly curved [Figure 2]).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI as applied to claim 18 above, and further in view of Broberg et al. (U.S. 5,496,386), hereinafter BROBERG.
Regarding claim 24, CARLSON, CARLSON 2 and LASECKI teach all of the claimed limitations as stated above, but are silent as to: wherein a central segment of the plastic overweld is applied to result in a central sement thickness of at least 0.150 inches. In the same field of endeavor, welding, BROBERG teaches a thickness of the weld bead was about 6 to 13 mm (which is 0.24 inches to 0.51 inches), which meets the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, CARLSON 2 and LASECKI, by having a weld bead of 6 to 13 mm, as suggested by BROBERG, in order to weld a workpiece [Col. 15, lines 56-59] BROBERG. 
Regarding claim 25, BROBERG further teaches: wherein a central segment of the plastic overweld is applied to result in a central segment thickness of at least 0.180 inches (BROBERG teaches a thickness of the weld bead was about 6 to 13 mm (which is 0.24 inches to 0.51 inches), which meets the claimed range.).
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI as applied to claim 18 above, and further in view of DANIEL et al. (U.S. PGPUB 2012/0118426), hereinafter DANIEL.
Regarding claim 26, CARLSON, CARLSON 2 and LASECKI are silent as to: wherein a central segment of the plastic overweld is applied to result in a central segment thickness that is equal to or greater than thirty percent of a combined thickness of the overlapping first portions and the plastic seam weld therebetween.
In the same field of endeavor, welds, DANIEL teaches an enhanced weld strip area having a wall thickness that is at least 103 percent of the nominal tubing wall thickness [claim 18]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, CARLSON 2, and LASECKI, by having the weld strip being 103 percent of the nominal tubing wall thickness, as suggested by DANIEL, in order to have a tubing that has improved life [0014].
Regarding claim 27, DANIEL further teaches: wherein a central segment of the plastic overweld is applied to result in a central segment thickness that is equal to or greater than fifty percent of a combined thickness of the overlapping first portions and the plastic seam weld therebetween (DANIEL teaches an enhanced weld strip area having a wall thickness that is at least 103 percent of the nominal tubing wall thickness [claim 18]).
Regarding claim 28, DANIEL further teaches: wherein a central segment of the plastic overweld is applied to result in a central segment thickness that is equal to or greater than seventy percent of a combined thickness of the overlapping first portions and the plastic seam weld therebetween (DANIEL teaches an enhanced weld strip area having a wall thickness that is at least 103 percent of the nominal tubing wall thickness [claim 18]).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (U.S. 5,454,061), hereinafter CARLSON, Carlson et al. (U.S. 4,337,800), hereinafter CARLSON 2, and Lasecki (U.S. PGPUB 2013/0233681), hereinafter LASECKI as applied to claim 18 above, and further in view of Waber (U.S. 4,497,019), hereinafter WABER. 
Regarding claim 29, CARLSON, CARLSON 2 and LASECKI teaches all of the limitations as stated above, including after application of the seam weld, applying pressure to the overlapping first portions of the first side and the second side to compress the plastic seam weld (CARLSON 2 teaches a seam (30) is formed between two sides and goes through a roller (44) to apply pressure to the seam (30) [Col. 3, lines 30-35].), but are silent as to: further comprising: carrying out a pre-heat step prior to application of the plastic seam weld; and after applying pressure, carrying out a secondary pre-heat step, prior to applying the plastic overweld. In the same field of endeavor, overwelding, WABER teaches a pre-heating cycle to carrying out a welding cycle [Col. 14, lines 18-21]. WABER teaches a pre-heat time is done for the initial weld [Col. 14, lines 25-26]. WABER teaches after the pre-heat is done, the controller starts the welding cycle [Col. 14, lines 43-47]. WABER teaches after the first weld is done, then a pre-heat cycle is started for the second weld [Col. 14, lines 50-52]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CARLSON, CARLSON 2 and LASECKI, by having pre-heating before the welds, as suggested by WABER, in order to control work function involving multiple parameters in a predetermined sequence [Col. 2, lines 5-12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748